Case: 12-13712   Date Filed: 12/06/2012   Page: 1 of 2

                                                       [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT


                            No. 12-13712
                        Non-Argument Calendar


                 D. C. Docket No. 1:11-cv-00687-KD-M

LEWIS MITCHELL,

                                                            Plaintiff-Appellant,

                                  versus

GOVERNOR OF ALABAMA,
ATTORNEY GENERAL, STATE OF
ALABAMA,
TAISHIERA PARKER,

                                                        Defendants-Appellees.




               Appeal from the United States District Court
                 for the Southern District of Alabama


                            (December 6, 2012)

Before TJOFLAT, MARCUS and KRAVITCH, Circuit Judges.


PER CURIAM:
             Case: 12-13712    Date Filed: 12/06/2012   Page: 2 of 2



      We conclude that the Rooker-Feldman doctrine bars appellant’s claims for

the reasons stated in the April 20, 2011 Report and Recommendation of the

Magistrate Judge. The judgment of the District Court adopting the Magistrate

Judge’s recommendation is accordingly

      AFFIRMED.




                                        2